         Case 2:21-cv-00869-NIQA Document 10 Filed 08/31/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
JODI SINCLAIR                                :    CIVIL ACTION
                                           :
                  Plaintiff,               : CASE NO.: 21-869
                                           :
      v.                                   :
                                           :
INNOVAGE PENNSYLVANIA LIFE LLC               :
                                           :
                  Defendant.               :
__________________________________________   :


                    STIPULATION OF DISMISSAL WITH PREJUDICE
       The parties, by and through undersigned the counsel, hereby agree to the dismissal of this

action, with prejudice, consistent with Fed.R.Civ.P. 41(a)(1)(A)(ii) with each party to bear its

own costs.

/s/ Julia W. Clark                                s/ Gina Ameci
Julia W. Clark                                    Gina Ameci
Karpf, Karpf & Cerutti, P.C.                      Buchanan Ingersoll & Rooney PC
Two Greenwood Square                              Two Liberty Place
3331 Street Road, Suite 128                       50 S. 16th Street, Suite 3200
Bensalem, PA 19020                                Philadelphia, PA 19102-2555
(215) 639-0801                                    (215) 665-3804
jclark@karpf-law.com                              gina.ameci@bipc.com
Attorneys for Plaintiff                           Attorneys for Defendant



DATED: August 16, 2021
